MARSHALL, C. J.
OFFICE & OFFICERS.
(400 E) The engineer of a city or village is an officer within the meaning and intent of Section' 3808, General Code, and therefore inhibited from becoming interested in the expenditures of money \of the corporation other than payment of his fixed compensation.
Sections 4364 and 4366, General Code, create the office of engineer of a municipality and define the powers and duties of of such office.
MUNICIPAL CORPORATIONS.
' (360 S2) Neither fraud, nor conspiracy, nor unreasonable profits, are necessary for recovery of money from an-officer of a city or village, under the provisions of Section 3808, General Code.
Day, Allen, ¡Kinkade and Jones, JJ., concur.